
	

113 S1225 IS: Solar Uniting Neighborhoods (SUN) Act of 2013
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1225
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that solar energy property need not be located on the property with respect to
		  which it is generating electricity in order to qualify for the residential
		  energy efficient property credit.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Uniting Neighborhoods (SUN) Act
			 of 2013.
		2.Clarification with
			 respect to location of solar electric property
			(a)In
			 generalParagraph (2) of
			 section 25D(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(2)Qualified solar
				electric property expenditure
						(A)In
				generalThe term qualified solar electric property
				expenditure means an expenditure for property which uses solar energy to
				generate electricity—
							(i)for use in a dwelling unit located in the
				United States and used as a residence by the taxpayer, or
							(ii)which enters the
				electrical grid at any point which is not more than 50 miles from the point at
				which such a dwelling unit used as a residence by the taxpayer is connected to
				such grid, but only if such property is not used in a trade or business of the
				taxpayer or in an activity with respect to which a deduction is allowed to the
				taxpayer under section 162 or paragraph (1) or (2) of section 212.
							(B)RecaptureThe
				Secretary may provide for the recapture of the credit under this subsection
				with respect to any property described in clause (ii) of subparagraph (A) which
				ceases to satisfy the requirements of such
				clause.
						.
			(b)Limitation with
			 respect to off-Site solar propertySubsection (b) of section 25D
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
				
					(3)Maximum credit
				for off-site solar propertyIn the case of any qualified solar
				electric property expenditure which is such an expenditure by reason of clause
				(ii) of subsection (d)(2)(A), the credit allowed under subsection (a)
				(determined without regard to subsection (c)) for any taxable year with respect
				to all such expenditures shall not exceed
				$50,000.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Clarification with
			 respect to location of solar water heating property
			(a)In
			 generalSection 25D(d)(1) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking The term and
			 inserting the following:
					
						(A)In
				generalThe
				term
						,
				and
				(2)by adding at the end the following new
			 subparagraph:
					
						(B)Off-site
				property
							(i)In
				generalSuch term shall include an expenditure for property
				described in subparagraph (A) notwithstanding—
								(I)whether such
				property is located on the same site as the dwelling unit for which the energy
				generated from such property is used, and
								(II)whether the
				energy generated by such property displaces the energy used to heat the water
				load or space heating load for the dwelling, so long as any such displacement
				from such property occurs not more than 50 miles from such dwelling
				unit,
								but only if
				such property is not used in a trade or business of the taxpayer or in an
				activity with respect to which a deduction is allowed to the taxpayer under
				section 162 or paragraph (1) or (2) of section 212.(ii)RecaptureThe
				Secretary may provide for the recapture of the credit under this subsection
				with respect to any property described in clause (i) which ceases to satisfy
				the requirements of such
				clause.
							.
				(b)Limitation with
			 respect to off-Site solar propertyParagraph (3) of section
			 25D(b) of the Internal Revenue Code of 1986, as added by section 2, is amended
			 to read as follows:
				
					(3)Maximum credit
				for off-site solar propertyIn the case of—
						(A)any qualified
				solar electric property expenditure which is such an expenditure by reason of
				clause (ii) of subsection (d)(2)(A), and
						(B)any qualified
				solar water heating property expenditure which is such an expenditure by reason
				of subparagraph (B) of subsection (d)(1),
						the credit
				allowed under subsection (a) (determined without regard to subsection (c)) for
				any taxable year with respect to all such expenditures shall not exceed
				$50,000..
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Exclusion of
			 income from qualifying sales
			(a)In
			 generalPart III of subchapter B of chapter 1 is amended by
			 inserting before section 140 the following new section:
				
					139E.Income from
				qualifying sales of solar electricityFor any taxable year, gross income of any
				person shall not include any gain from the sale or exchange to the electrical
				grid during such taxable year of electricity which is generated by property
				with respect to which any qualified solar electric property expenditures are
				eligible to be taken into account under section 25D, but only to the extent
				such gain does not exceed the value of the electricity used at such residence
				during such taxable
				year.
					.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting before the item relating to
			 section 140 the following new item:
				
					
						Sec. 139E. Income from
				qualifying sales of solar
				electricity.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
